Citation Nr: 0831765	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed right wrist 
disability.  

2.  Entitlement to service connection for claimed left wrist 
disability.  

3.  Entitlement to service connection for claimed right knee 
disability.  

4.  Entitlement to service connection for claimed left knee 
disability.  

5.  Entitlement to service connection for claimed right ankle 
disability.  

6.  Entitlement to service connection for claimed left ankle 
disability.  

7.  Entitlement to service connection for claimed right fifth 
toe disability.  

8.  Entitlement to service connection for claimed left fifth 
toe disability.  

9.  Entitlement to service connection for claimed neck 
disability.  

10.  Entitlement to an initial compensable evaluation for the 
service-connected malaria.  


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from February 2001 to 
January 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the RO, 
which granted service connection for malaria, with a 
noncompensable rating, and denied other claims listed on the 
title page.  

A personal hearing was scheduled for the veteran before a 
member of the Board sitting at the RO in August 2008, but he 
failed to appear for the hearing without explanation.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a right wrist 
disorder due to any event or incident of his period of 
service.  

2.  The veteran currently is not shown to have a left wrist 
disorder due to any event or incident of his period of 
service.  

3.  The veteran currently is not shown to have a right knee 
disorder due to any event or incident of his period of 
service.  

4.  The veteran currently is not shown to have a left knee 
disorder due to any event or other incident of his period of 
service.  

5.  The veteran currently is shown to have a disability 
diagnosed as status post right ankle strain with x-ray 
changes of the tibia that as likely as not had its clinical 
onset during his period of service.  

6.  The veteran currently is not shown to have a left ankle 
disorder due to any event or incident of his period of 
service.  

7.  The veteran currently is shown to have a right fifth toe 
joint deformity that as likely as not had its clinical onset 
during his period of service.  

8.  The veteran currently is shown to have a left fifth toe 
joint deformity that as likely a not had its clinical onset 
during his period of service.  

9.  The veteran currently is not shown to have a neck 
disorder due to any event or incident of his period of 
service.  

10.  The service-connected malaria is not shown to be in an 
active state, nor is the veteran shown to have any residuals 
of his prior malarial infection, to include any spleen or 
liver damage.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right wrist disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

2.  The veteran does not have a left wrist disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

4.  The veteran does not have a left knee disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

5.  By extending the benefit of the doubt to the veteran, his 
disability manifested by status post right ankle strain with 
X-ray changes is due to injury that was incurred in active 
duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

6.  The veteran does not have a left ankle disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

7.  By extending the benefit of the doubt to the veteran, his 
disability manifested by right fifth toe joint deformity is 
due to injury that was incurred in active duty.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

8.  By extending the benefit of the doubt to the veteran, his 
disability manifested by left fifth toe joint deformity is 
due to injury that was incurred in active duty.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

9.  The veteran does not have a neck disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

10.  The criteria for the assignment of an initial 
compensable evaluation for the service-connected malaria have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.88b including Diagnostic Code 6304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2006).  Regulations implementing VCAA have 
been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In November 2004, prior to the February 2005 rating decision 
on appeal, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to service connection.  He was sent a letter in June 2008 
that essentially informed him of the requirements needed to 
establish entitlement to an increased evaluation and of the 
evidence relevant to an increased rating claim.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The November 2004 letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records if he provided relevant information about 
the records.  No additional private evidence was subsequently 
added to the claims file.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Based on this record, the Board finds that VA's duty 
to notify has been satisfied.  

The veteran was informed in April 2006 that a disability 
rating and effective date would be assigned if any of his 
service connection claims were granted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Because the increased 
rating issue in this case involves an initial rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are inapplicable.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Although the veteran contends that he was never given a 
compensation and pension examination, a thorough 
evaluation of the veteran's complaints was conducted in 
November 2004.  

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on each 
issue.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  

The Board additionally finds that VA has complied with 
general due process requirements in this case in order ensure 
fundamentally fair consideration of the appeal.  See 
38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such failure or defect as to notice or 
assistance in this case is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claims

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  


Analysis

There were no pertinent complaints or adverse findings on 
preservice medical history and medical evaluation reports in 
June 2000.  Service medical evaluation reports in August and 
September 2004 also do not contain any pertinent complaints 
or abnormal orthopedic findings.  

The veteran underwent examination for VA in November 2004, 
which was shortly before his service discharge in January 
2005.  He complained of having pain and stiffness involving 
his knees and ankles, numbness and tingling from the wrists 
into his fingers, turning inward of his fifth toes with 
callus formation and soreness of the neck.  

The wrists, knees, ankles, and neck had a normal range of 
motion without pain, fatigue, weakness, lack of endurance, or 
incoordination.  

There was some inward turning of the fifth toes without 
tenderness, weakness, edema, atrophy, or disturbed 
circulation.  The X-ray studies of the wrists, knees, fifth 
toes, and neck were normal, except for a finding of a fibrous 
cortical defect in the distal diaphyseal portion of the right 
tibia.  

The examiner concluded in November 2004 that there was no 
clear pathology to render a diagnosis of the knees, wrists, 
left ankle or neck.  There was status-post right ankle 
strain, with x-ray findings involving the right tibia, 
without residuals.  Also diagnosed was joint deformity of the 
fifth toes with normal range of motion.  There was no major 
functional impact from any of these conditions.  

The VA treatment records dated from March 2005 through 
October 2007 do not contain any complaints or findings of 
chronic disability of the wrists, knees, ankles, fifth toes 
or neck.

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

The VA examination showed that the veteran had a deformity of 
the fifth toes of each foot and a right ankle condition 
manifested by a fibrous cortical defect in the distal 
diaphyseal portion of the right tibia.  Since they were noted 
during service, they as likely as not are conditions acquired 
during the veteran's period of active service.  Hence, by 
extending the benefit of the doubt to the veteran, service 
connection for the diagnosed status post right ankle strain 
with x-ray changes of the tibia and bilateral fifth toe joint 
deformity is warranted.  

However, as there is no clinical evidence of other 
musculoskeletal disability in service or after discharge, 
there cannot be medical nexus evidence in favor of the claim.  
The above-noted elements needed to warrant service connection 
for any of the other claimed conditions at issue have not 
been shown.  Therefore, service connection for these other 
disorders is not warranted.  

The veteran's statements in support of his claims have been 
considered by the Board.  However, a layperson without 
medical training, such as the veteran, is not competent to 
comment on medical matters such as the diagnosis of a 
disability or the etiology of a disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Consequently, without more, the statements from the veteran 
alone cannot be considered to be competent medical evidence.  
Here, the veteran also has not presented any medical evidence 
to show that he has related current disability due to 
service.  

Because the preponderance of the evidence is against the 
other service connection claims at issue, the doctrine of 
reasonable doubt is not for application with respect to these 
issues.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).  


Schedular Criteria

The veteran's service-connected malaria is currently 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Under that Code, malaria, as an active 
disease is assigned a rating at 100 percent.  

According to a Note, the diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are to be rated 
under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304, Note (2007).  


Analysis

The veteran was originally service-connected for malaria, and 
assigned a noncompensable evaluation, by rating decision in 
February 2005, and he appealed this evaluation.  .

It was noted on evaluation in November 2004 that the veteran 
had developed malaria while in Liberia in 2003, and he was 
treated with doxycycline and Malarone.  At that time, he had 
modest liver function abnormalities but no other problem.  He 
said that he had not had any recurrence to date, although he 
noted recent night sweats and chills that were thought to be 
more likely due to a viral illness.  He noted a lack of 
energy and a weight loss of 25 pounds.  

The VA examination of all body systems in November 2004 did 
not reveal any pertinent abnormality, and it was noted that 
the veteran's liver and spleen were not palpable.  The 
diagnosis was that of history of diagnosed falciparum malaria 
without residuals.  

The VA treatment records from March 2005 through October 2007 
do not contain any complaints or findings indicative of 
malaria.  

Given the evidence of record, the Board concludes that the 
veteran's service-connected malaria is not shown to be 
productive of a disability picture that warrants a 
compensable rating in this case.  

Because the veteran's malaria is not active, a basis for 
assigning a compensable rating under the provisions of 
Diagnostic Code 6304 is not presented.  Additionally, as 
there are no identifiable residuals of malaria, a compensable 
rating is also not warranted under another diagnostic code, 
such as for liver or spleen damage.  Accordingly, the Board 
finds that the veteran's claim for increase must be denied.  


ORDER

Service connection for right wrist disability is denied.  

Service connection for left wrist disability is denied.  

Service connection for right knee disability is denied.  

Service connection for left knee disability is denied.  

Service connection for status post right ankle strain with x-
ray changes involving the tibia is granted.  

Service connection for left ankle disability is denied.  

Service connection for right fifth toe joint deformity is 
granted.  

Service connection for left fifth toe joint deformity is 
granted.  

Service connection for neck disability is denied.  

An initial, compensable rating for the service-connected 
malaria is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


